1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2
     ANN C. McCLINTOCK, Bar #141313
3    Assistant Federal Defender
     801 I Street, 3rd. Floor
4    Sacramento, California 95814
5    Telephone: (916) 498-5700

6    Attorney for Defendant-Movant
7
     ERNESTO MANUEL AGUILA

8                       IN THE UNITED STATES DISTRICT COURT
9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,             ) Case No. 2:05-cr-0496 GEB
12                                         )
                 Plaintiff-Respondent,     ) [Proposed] ORDER
13                                         )
          v.                               )
14
                                           )
15   ERNESTO MANUEL AGUILA,                )
                                           )
16               Defendant-Movant.         )
17                                         )

18         Defendant-Movant’s request for a one court day extension of time for filing the
19   Reply to the government’s Response is granted. Defendant-Movant’s Reply shall be
20   filed by May 13, 2019.
21   Dated: May 13, 2019
22
23
24
25
26
27
28
